          Case 1:20-cv-40041-DPW Document 41 Filed 05/20/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                               )
Michael McCarthy, et al.,                      )
                                               )
        Plaintiffs                             )
                                               )
                                               )
v.                                             )       Civil Action No.: 4:20-cv-10701-DPW
                                               )
                                               )
Charles D. Baker, in his Official Capacity     )
as Governor of the Commonwealth of             )
Massachusetts, et al.,                         )
                                               )
        Defendants                             )


Cedrone, LLC d/b/a Shawsheen Firearms,         )
et al.,                                        )
                                               )
        Plaintiffs                             )
                                               )
                                               )
v.                                             )       Civil Action No.: 4:20-cv-40041-DPW
                                               )
                                               )
Charles Duane Baker, in his Capacity as        )
Governor of the Commonwealth of                )
Massachusetts, et al.,                         )
                                               )
        Defendants                             )

      CEDRONE PLAINTIFFS’ MOTION TO WITHDRAW OPPOSED RENEWED
                 APPLICATION FOR INJUNCTIVE RELIEF

        NOW COME the Plaintiffs in the case of Cedrone, LLC d/b/a Shawsheen Firearms, et

al., v. Charles Duane Baker, in his Capacity as Governor of the Commonwealth of

Massachusetts, et al., who respectfully move to withdraw their renewed application for

injunctive relief. As grounds therefore, Plaintiffs state as follows:

     1) On Monday, May 18th, 2020, the defendant, Charles Duane Baker, promulgated new

                                                   1
         Case 1:20-cv-40041-DPW Document 41 Filed 05/20/20 Page 2 of 3



       regulations regarding business operations during the ongoing Covid-19 pandemic;

   2) As part of these new regulations, shooting ranges inside the Commonwealth were

       permitted to resume operations;

   3) As a result, the issue is now moot and no longer requires a judicial resolution.

                                         CONCLUSION

       WHEREFORE, based on the foregoing, and other such arguments as may be advanced at

time of hearing, Plaintiffs respectfully request this Honorable Court grant their motion to

withdraw their opposed renewed application for injunctive relief, and all other relief this

Honorable Court deems just and proper.

Dated: May 20, 2020

                                                      Respectfully submitted,
                                                      The Plaintiffs,
                                                      By their attorney,

                                                      /s/ Andrew J. Couture__________________
                                                      Andrew J. Couture, Esq. BBO # 671193
                                                      Law Office of Andrew J. Couture
                                                      81 Merriam Avenue
                                                      Leominster, MA 01453
                                                      Tel: (978) 502-0221




                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on May 20, 2020.

                                                                            /s/   Andrew J. Couture
                                                                                  Andrew J. Couture

                                                 2
         Case 1:20-cv-40041-DPW Document 41 Filed 05/20/20 Page 3 of 3



               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

       I, Andrew J. Couture, certify that I have complied with the requirements of Local Rule

7.1, in that I have consulted with Counsel for the Defendants on this motion to withdraw

plaintiff’s renewed application for injunctive relief, and that we are in agreement that withdrawal

is proper.


                                                                             /s/ Andrew J. Couture
                                                                                 Andrew J. Couture




                                                 3
